                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


NICKI JEAN RUGG,

               Plaintiff,
                                                            Case No. 1:18-cv-937
v.                                                          Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
____________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date:

               The decision of the Commissioner is REVERSED pursuant to sentence four of

42 U.S.C. § 405(g) and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

               IT IS SO ORDERED.



Dated: March 31, 2020                        /s/ Ray Kent
                                             RAY KENT
                                             United States Magistrate Judge
